


Exhibit 10.7

 

FIRST AMENDMENT TO INTERNATIONAL COMMERCIAL OPERATIONS AGREEMENT

 

THIS FIRST AMENDMENT is made effective as of December 31, 2012 (this “First
Amendment”), by and between Abbott Laboratories, an Illinois corporation
(“Abbott”) and AbbVie Inc., a Delaware corporation (“AbbVie”). All capitalized
terms used herein without definition shall have the meaning assigned thereto in
the Agreement (as hereinafter defined), and, except as otherwise provided below,
references herein to a specific Section or Schedule will refer, respectively, to
the corresponding Section or Schedule of the Agreement.

 

WHEREAS, Abbott and AbbVie have entered into that certain International
Commercial Operations Agreement dated as of December 31, 2012 (together with all
Schedules thereto, the “Agreement”) with respect to certain of their
Subsidiaries;

 

WHEREAS, Abbott Investments Luxembourg S.à r.l. and AbbVie Investments S.à r.l.
have entered into that certain Luxembourg Commercial Operations Agreement dated
as of December 31, 2012 (together with all Schedules thereto, the “Luxembourg
Agreement”) with respect to certain of their Subsidiaries;

 

WHEREAS, Abbott Products Algeria EURL, Abbott Products EOOD and Abbott Products
Romania SRL are each listed as an Abbott Local Entity on Schedule 1.01(a) to the
Agreement and Abbott Products Algeria EURL and Abbott Products Romania SRL are
each listed as a Services Affiliate on Schedule 1.01(b) to the Agreement;

 

WHEREAS, it was intended since the Effective Date of the Agreement that each of
Abbott Products Algeria EURL, Abbott Products EOOD, and Abbott Products Romania
SRL be listed as an Abbott Local Entity on Schedule 1.01(a) to the Luxembourg
Agreement and Abbott Products Algeria EURL and Abbott Products Romania SRL be
listed as a Services Affiliate on Schedule 1.01(b) to the Luxembourg Agreement
(each of “Abbott Local Entity” and “Services Affiliate” as defined in the
Luxembourg Agreement), and that Abbott Products Algeria EURL, Abbott Products
EOOD, and Abbott Products Romania SRL should not have been listed in either
Schedule 1.01(a) or 1.01(b) to the Agreement;

 

WHEREAS, each of Abbott Products Algeria EURL, Abbott Products EOOD and Abbott
Products Romania SRL have, for all applicable tax and accounting purposes, been
treated as a Subsidiary of Abbott Investments Luxembourg S.à r.l. and an Abbott
Local Entity (as defined in the Luxembourg Agreement) from the Effective Date of
the Agreement;

 

WHEREAS, concurrently with this First Amendment, Abbott Investments Luxembourg
S.à r.l. and AbbVie Investments S.à r.l. have amended the Luxembourg Agreement
to add each of Abbott Products Algeria EURL, Abbott Products EOOD and Abbott
Products Romania SRL to Schedule 1.01(a) thereto and each of Abbott Products
Algeria EURL and Abbott Products Romania SRL to Schedule 1.01(b) thereto;

 

WHEREAS, Abbott and AbbVie desire to amend the Agreement to remove each of
Abbott Products Algeria EURL, Abbott Products EOOD and Abbott Products Romania
SRL from Schedule 1.01(a) thereto and each of Abbott Products Algeria EURL and
Abbott Products Romania SRL from Schedule 1.01(b) thereto; and

 

WHEREAS, in accordance with the foregoing, Abbott and AbbVie desire to amend the
Agreement on the terms and subject to the conditions set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants in the Agreement and hereinafter set forth, and intending to be
legally bound hereby, Abbott and AbbVie hereby agree as follows:

 

1.              Amendment to Schedule 1.01(a).  Schedule 1.01(a) to the
Agreement is hereby amended by removing the following Abbott Subsidiaries from
the list of Abbott Local Entities set forth therein:

 

Abbott Subsidiary Company Name

 

Jurisdiction

Abbott Products Algeria EURL

 

Algeria

Abbott Products EOOD

 

Bulgaria

Abbott Products Romania SRL

 

Romania

 

2.              Amendment to Schedule 1.01(b).  Schedule 1.01(b) to the
Agreement is hereby amended by removing the following Abbott Subsidiaries from
the list of Services Affiliates set forth therein:

 

Abbott Subsidiary Company Name

 

Jurisdiction

Abbott Products Algeria EURL

 

Algeria

Abbott Products Romania SRL

 

Romania

 

3.              No Modification.  On and after the date of this First Amendment
each reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” or
words of like import referring to the Agreement shall mean and be a reference to
the Agreement as amended by this First Amendment.  The Agreement, as amended by
this First Amendment, is and shall continue to be in full force and effect in
accordance with its terms, and, except as expressly set forth in this First
Amendment, no other amendment or modification to the Agreement is agreed to or
implied.

 

4.              Counterparts.  This First Amendment may be executed in one or
more counterparts, all of which shall be considered one and the same agreement.

 

5.              Governing Law.  This First Amendment shall be governed by and
construed and interpreted in accordance with the Laws of the State of Delaware,
irrespective of the choice of Laws and principles of the State of Delaware, as
to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

 

[The remainder of this page has been left blank intentionally.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
by their duly authorized representatives.

 

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By:

/s/ Thomas C. Freyman

 

Name:

Thomas C. Freyman

 

Its:

Executive Vice President, Finance and
Chief Financial Officer

 

 

 

 

 

 

 

ABBVIE INC.

 

 

 

 

 

 

 

By:

/s/ Richard A. Gonzalez

 

Name:

Richard A. Gonzalez

 

Its:

Chairman of the Board and Chief
Executive Officer

 

[Signature Page to First Amendment to International Commercial Operations
Agreement]

 

--------------------------------------------------------------------------------
